Case 20-11218-MFW   Doc 763-3   Filed 07/17/20   Page 1 of 4




            EXHIBIT C
                 Case 20-11218-MFW            Doc 763-3      Filed 07/17/20       Page 2 of 4




                 National Union Fire Insurance Company of Pittsburgh, Pa.
                                                               A capital stock company



    POLICY NUMBER:                -88              REPLACEMENT OF POLICY NUMBER:                         -43



                     EXECUTIVE AND ORGANIZATION LIABILITY INSURANCE POLICY

    NOTICE: COVERAGES A, B, C, D, AND E ARE CLAIMS MADE. THE COVERAGE OF THIS POLICY IS GENERALLY
    LIMITED TO LIABILITY FOR CLAIMS THAT ARE FIRST MADE AGAINST THE INSUREDS FIRST OCCURRING
    DURING THE POLICY PERIOD AND REPORTED IN WRITING TO THE INSURER PURSUANT TO THE TERMS
    HEREIN. PLEASE READ THIS POLICY CAREFULLY AND REVIEW ITS COVERAGE WITH YOUR INSURANCE
    AGENT OR BROKER.

    NOTICE: AMOUNTS INCURRED FOR LEGAL DEFENSE SHALL REDUCE THE LIMIT OF LIABILITY
    AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS, AND SHALL BE APPLIED AGAINST THE RETENTION
    AMOUNT.

    NOTICE: THE INSURER DOES NOT ASSUME ANY DUTY TO DEFEND. THE INSURER MUST ADVANCE
    DEFENSE COSTS, EXCESS OF THE APPLICABLE RETENTION, PURSUANT TO THE TERMS HEREIN PRIOR
    TO THE FINAL DISPOSITION OF A CLAIM.

    NOTICE: TERMS APPEARING IN BOLD FACE TYPE HAVE SPECIAL MEANING. SEE CLAUSE 2 OF
    THE POLICY.

                                                DECLARATIONS

    ITEMS
    1       NAMED ENTITY:                HERTZ GLOBAL HOLDINGS, INC.               (herein) “Named Entity”

    1(a)    MAILING ADDRESS:             8501 WILLIAMS ROAD
                                         ESTERO, FL 33928

    1(b)    STATE OF INCORPORATION/FORMATION:                  Delaware

    2        POLICY PERIOD:             From: June 30, 2019               To: June 30, 2020
            12:01 A.M. local time at the address stated in Item 1(a)

    3(a)    POLICY AGGREGATE LIMIT OF LIABILITY (herein "Limit of Liability")                 $10,000,000
            For all Loss, in the aggregate, under this policy including Defense Costs:

    3(b)    Costs of Investigation Coverage Sublimit:                                         $500,000

    4       RETENTION:       Not applicable to Non-Indemnifiable Loss



                                            ©All rights reserved.


MNSCPT                                                  1
                Case 20-11218-MFW            Doc 763-3       Filed 07/17/20     Page 3 of 4




    4(a)   Securities             $3,000,000       4(b)   Employment Practices Claims:      $3,000,000
           Retention:
    4(c)   All other Claims:      $3,000,000

    5      CONTINUITY DATE (herein "Continuity Date"):

    5(a)   Coverages A and B,        06/30/2016       5(b)    Outside Entity          The date on which
           other than Outside                                 Executive coverage,     the Insured Person
           Entity Executive                                   including Coverage      first served as an
           coverage:                                          C:                      Outside Entity
                                                                                      Executive of such
                                                                                      Outside Entity.


    5(c)   Controlling               N/A
           Shareholder
           coverage, including
           Coverage D:

    6      PREMIUM:

             Premium for Certified Acts of Terrorism Coverage under Terrorism Risk Insurance Act, as
             amended (TRIA): $0 included in policy premium stated above. Any coverage provided for
             losses caused by an act of terrorism as defined by TRIA (TRIA Losses) may be partially
             reimbursed by the United States under a formula established by TRIA as follows: 81% of
             TRIA Losses in excess of the insurer deductible mandated by TRIA, the deductible to be
             based on a percentage of the insurer's direct earned premiums for the year preceding the
             act of terrorism.

    7      NAME AND ADDRESS OF INSURER (herein "Insurer"):

           National Union Fire Insurance Company of Pittsburgh, Pa.
           175 Water Street
           New York, NY 10038

           This policy is issued only by the insurance company Indicated in this Item 7.




                                           ©All rights reserved.


MNSCPT                                                2
                Case 20-11218-MFW        Doc 763-3     Filed 07/17/20    Page 4 of 4



    IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
    Secretary and Authorized Representative. This Policy shall not be valid unless signed below at
    the time of issuance by an authorized representative of the insurer.




                    PRESIDENT                                         SECRETARY
     National Union Fire Insurance Company of          National Union Fire Insurance Company of
                  Pittsburgh, Pa.                                   Pittsburgh, Pa.




                                   AUTHORIZED REPRESENTATIVE




         COUNTERSIGNED AT                DATE                  COUNTERSIGNATURE




    MARSH USA INC.
    THREE LOGAN SQUARE 1717 ARCH STREET
    PHILADELPHIA, PA 19103




    1611557




                                       ©All rights reserved.


MNSCPT                                            3
